Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed May 6, 2022, claims 1, 3, 7, 8, 11, 13, 16 and 17 has been amended, claims 6, 9, 15, 18 and 20 has been cancelled, claims 21-25 are newly added, and claims 1-5, 7-8, 10-14, 16-17, 19, and 21-25 are currently pending for examination.   
Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 -  page 10 (all), filed May 6, 2022, with respect to claims 1-5, 7-8, 10-14, 16-17, and 19 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Wang et al. (WO2021/011476A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims  1-5, 7-8, 10-14, 16-17, 19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite,  at a multi-link STA device (STA MILD) that supports a first link, link 1, and a second link, link2, receiving a beacon on link2 that includes an announcement that link 1 has an updated critical operating parameter; (lines 2-4, step A). In view of step A, it is unclear what/device is transmitting to the STA device.
	It is also unclear as to what is meant by “an updated critical operating parameter”, since there are no prior steps of “operating” a link with regard to/any “critical operating parameter”  or “operating parameter”. What/how is it determine that link 1 has an updated critical operating parameter.

Claim 1 has been amended to recite,  transmitting, by the STA MLD, a Probe Request in response to the announcement included in the beacon received on link2, wherein the Probe Request solicits a Probe Response that will carry the updated critical operating parameter for link1; (lines 5-7, step B).

It is recommended to change to, “transmitting, by the STA MLD, a Probe Request in response to the announcement included in the beacon received on link2, wherein the Probe Request solicits a Probe Response, and wherein the Probe Response 

Claims 11 and 21 are also rejected for the same reason as set forth above for claim 1.
Claims 2-5, 7-8, 10, 12-14, 16-17, 19, and 22-25 are also rejected since they are dependent on the rejected base independent claims 1 and 11, respectfully.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11, 14, 16-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No.: 2021/0029588), and further in view of Wang et al. (WO2021/011476A1).

As per claim 1, Cariou disclose A method of multi-link communications (see Fig.1-2, 4-5, multi-link communications method between one or more user devices 120 and one or more access points(s) (AP) 102), the method comprising: 
a multi-link STA device (STA MLD) that supports a first link, link1, and a second link, link2, receiving a beacon on link2 (see Fig.1-3, para. 0028, receiving an AID {a beacon on link2}, the AID is associated with a specific STA MLD and not to a specific logical entity (e.g., STA1, STA2, or STA3) inside the STA MLD, the STA MLD now decides which link to retrieve the data on / supports a first link, link1, and a second link, link2) that includes an announcement that link 1 has an updated critical operating parameter (see para. 0030, a multi-link traffic steering system  facilitate that and AP MLD  provide recommendations on which link to use for retrieving buffered data associated with an STA MLD, an AP MLD indicate to them STA MLD that there are BUs to be retrieved and at the same time the AP MLD indicate that it prefers that the STA MLD uses a specific link established between them, this is  based on a determination by the AP MLD on the status of each of the established links between the AP MLD and the STA MLD (e.g., load level, interference level, signal-to-noise ratio on a per link basis) / acquiring an updated critical operating parameter for link1, and the AP MLD indicate that it prefers that the STA MLD uses link 1); 
transmitting, by the STA MLD, a Probe Request in response to the announcement included in the beacon received on link2, wherein the Probe Request solicits a Probe Response that will carry the updated critical operating parameter for link1 (see para. 0030, a multi-link traffic steering system  facilitate that and AP MLD  provide recommendations on which link to use for retrieving buffered data associated with an STA MLD, an AP MLD indicate to them STA MLD that there are BUs to be retrieved and at the same time the AP MLD indicate that it prefers that the STA MLD uses a specific link established between them, this is  based on a determination by the AP MLD on the status of each of the established links between the AP MLD and the STA MLD (e.g., load level, interference level, signal-to-noise ratio on a per link basis) / acquiring an updated critical operating parameter for link1, and the AP MLD indicate that it prefers that the STA MLD uses link 1); 
and operating link1 according to the acquired updated critical operating parameter (see para. 0051, operating link1 according to the acquired the TIM element assigned in the bitmap to the same STA MLD use link1 to acquire the data or buffer units to be delivered by the AP MLD, see also para. 0101, 0179, 0187, 0195).

Although Cariou disclose operating link1 according to the acquired updated critical operating parameter,  load level, interference level, signal-to-noise ratio on a per link basis,  and, the claims does not define “acquired updated critical operating parameter”,  the acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter may include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change”,

Cariou however does not explicitly disclose receiving, by the STA MLD, the Probe Response, wherein the Probe Response carries the updated critical operating parameter for link 1; acquiring  the updated critical operating parameter for link 1 via the received Probe Response;

Wang however disclose receiving, by a STA MLD, a Probe Response, wherein the Probe Response carries the updated critical operating parameter for link 1; acquiring  the updated critical operating parameter for link 1 via the received Probe Response (see para. 0246, 0281, 0287, the multi-link AP or members of MAP may receive the probe request and may respond with unicast or broadcast probe responses or beacons that include the multi-link capabilities element, multi-link operation element, real-time capabilities element, real-time operation element to advertise its multi-link and real-time support capabilities and the operation parameters for its multilink and real-time traffic operations, see also para. 0151, a multi-link AP or members of MAP receive the probe request and respond with unicast or broadcast probe responses or beacons that include the multi-link capabilities element, multi-link operation element, real-time capabilities element, real-time operation element to advertise its multi-link and real-time support capabilities and the operation parameters for its multilink and real-time traffic operations / updated critical  parameters, see also Fig.2, para. 0157, the WTRU MLD send a probe request to an access point (AP) MLD (e.g., AP STA), where the probe request include an indication of multi-link capabilities of the WTRU MLD. The WTRU MLD receive a response to the probe request from the AP MLD, the response including AP MLD information, the AP MLD information includes an indication of multi capabilities of the AP MLD and multi-link parameters of the AP MLD, clearly teaches responding with capabilities / updated critical operating parameter, since no operating parameter is define in the claim, see also para. 0246, 0281, 0287).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by a STA MLD, a Probe Response, wherein the Probe Response carries the updated critical operating parameter for link 1; acquiring  the updated critical operating parameter for link 1 via the received Probe Response, as taught by Wang, in the system of Cariou, so as to enable multi-link wireless local area networks (WLAN) and a procedure for one or more stations (STA) devices and one or more Access Points (AP) devices for establishing a multi-link association between the one or more devices, thereby establishing a multi-link connection that enables improved and more efficient wireless communication, see Wang, paragraph 3.

As per claim 2, the combination of Cariou and Wang disclose the method of claim 1.

Cariou further disclose wherein acquiring the updated critical operating parameter for link 1 includes triggering the receiving of beacons on link 1 (see para. 0076-0079, para. 0103-0105, at block 506, the device may set the one or more bits to a first value to indicate that there is data to be retrieved by the STA MLD on any of the one or more links. The device may set an additional bit to indicate a preference to retrieve the data by the STA MLD using a first link of the one or more links. The STA MLD may wake up the first link to be in an active state based on the preference indicated in the additional bit, and at block 510, the device cause to send one or more beacon frames on the first link / triggering the receiving of beacons on link 1).

As per claim 3, the combination of Cariou and Wang disclose the method of claim 1.

Cariou further disclose wherein when the STA MLD receives the beacon that includes the announcement on link2, the STA MLD starts receiving beacons on link 1 (see para. 0103, the device set an additional bit to indicate a preference to retrieve the data by the STA MLD using a first link of the one or more links, the STA MLD  up the first link to be in an active state based on the preference indicated in the additional bit, also the device assign a first bit in the TIM bitmap to be associated with the first AID indicating an availability of traffic destined to a first STA of the STA MLD associated with the first link, see also para. 0169).

As per claim 4, the combination of Cariou and Wang disclose the method of claim 1.

Wang further disclose wherein a beacon on link2 includes a Target Beacon Transmission Time (TBTT) difference between link 1 and link2 (see para. 0161, a multi-link AP device may announce in its beacon, short beacon, FILS discovery frames, or other frames, the schedule of these sounding frames. For example, a multi-link AP device may include offsets for beacon or short beacons or FILS Discovery frames. The offset may be using the same TSF timer or using the individual TSF timer on the channel or relative to the current Targets Beacon Transmit Time (TBTT) / the beacon on link2 includes a Target Beacon Transmission Time (TBTT) difference between link 1 and link2).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a beacon on link2 includes a Target Beacon Transmission Time (TBTT) difference between link 1 and link2, as taught by Wang, in the system of Cariou, so as to enable multi-link wireless local area networks (WLAN) and a procedure for one or more stations (STA) devices and one or more Access Points (AP) devices for establishing a multi-link association between the one or more devices, thereby establishing a multi-link connection that enables improved and more efficient wireless communication, see Wang, paragraph 3.

As per claim 5, the combination of Cariou and Wang disclose the method of claim 1.

Cariou further disclose wherein acquiring the updated critical operating parameter for link1 involves reading information carried in the beacon on link2 if the beacon on link2 carries the updated critical operating parameters of link 1 (see Fig.5, para. 0103, at block 506, the device may set the one or more bits to a first value to indicate that there is data to be retrieved by the STA MLD on any of the one or more links. The device may set an additional bit to indicate a preference to retrieve the data by the STA MLD using a first link of the one or more links. The STA MLD may wake up the first link to be in an active state based on the preference indicated in the additional bit, see also Fig.5, para. 0103, the STA MLD wake up the first link to be in an active state based on the preference indicated in the additional bit, and the STA MLD  keep the rest of its one or more links in a doze state while the first link is in the active state / the  STA MLD uses link 1 as a working link).

As per claim 7, the combination of Cariou and Wang disclose the method of claim 1.

Wang further disclose wherein the Probe Request is transmitted on link 1 to solicit  the Probe Response on link 1; and the Probe Response is received on link 1 (see para. 0246, 0281, 0287, the multi-link AP or members of MAP may receive the probe request and may respond with unicast or broadcast probe responses or beacons that may include the multi-link capabilities element, multi-link operation element, real-time capabilities element, real-time operation element to advertise its multi-link and real-time support capabilities and the operation parameters for its multilink and real-time traffic operations, see also Fig.2, para. 0157, the WTRU MLD may send a probe request to an access point (AP) MLD (e.g., AP STA), where the probe request may include an indication of multi-link capabilities of the WTRU MLD. The WTRU MLD may receive a response to the probe request from the AP MLD, the response including AP MLD information, the AP MLD information includes an indication of multi capabilities of the AP MLD and multi-link parameters of the AP MLD, the AP signal the buffer size in a STA specific field in the Trigger frame, which may be different from STA to STA per link. Alternatively, the buffer information may be carried in management frames, such as association request/response, beacon frame, probe request/response frame).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein acquiring the updated critical operating parameter for link1 involves using a Probe Request on link1 to solicit a Probe Response on link1; and acquiring the updated critical operating parameter for link1 via link1, as taught by Wang, in the system of Cariou, so as to enable multi-link wireless local area networks (WLAN) and a procedure for one or more stations (STA) devices and one or more Access Points (AP) devices for establishing a multi-link association between the one or more devices, thereby establishing a multi-link connection that enables improved and more efficient wireless communication, see Wang, paragraph 3.

As per claim 8, the combination of Cariou and Wang disclose the method of claim 1.

Wang further disclose acquiring the updated critical operating parameter for involves using a Probe Request on link2 to solicit a Probe response on link2; and acquiring the updated critical operating parameter for link1 via link2 (see para. 0246, 0281, 0287, the multi-link AP or members of MAP may receive the probe request and may respond with unicast or broadcast probe responses or beacons that may include the multi-link capabilities element, multi-link operation element, real-time capabilities element, real-time operation element to advertise its multi-link and real-time support capabilities and the operation parameters for its multilink and real-time traffic operations, see also Fig.2, para. 0157, the WTRU MLD may send a probe request to an access point (AP) MLD (e.g., AP STA), where the probe request may include an indication of multi-link capabilities of the WTRU MLD. The WTRU MLD may receive a response to the probe request from the AP MLD, the response including AP MLD information, the AP MLD information includes an indication of multi capabilities of the AP MLD and multi-link parameters of the AP MLD, the AP signal the buffer size in a STA specific field in the Trigger frame, which may be different from STA to STA per link. Alternatively, the buffer information may be carried in management frames, such as association request/response, beacon frame, probe request/response frame).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein acquiring the updated critical operating parameter for involves using a Probe Request on link2 to solicit a Probe response on link2; and acquiring the updated critical operating parameter for via link2, as taught by Wang, in the system of Cariou, so as to enable multi-link wireless local area networks (WLAN) and a procedure for one or more stations (STA) devices and one or more Access Points (AP) devices for establishing a multi-link association between the one or more devices, thereby establishing a multi-link connection that enables improved and more efficient wireless communication, see Wang, paragraph 3.

As per claim 11, claim 11 is rejected the same way as claim 1. Cariou also disclose A multi-link STA device (STA MLD) (see Fig.1-2, Fig.5-6, STA MLD 124 comprise STA 1, . . . , STA M, see para. 0044), the STA MLD comprising: a processor (see Fig.6, the communication station 600 include processing circuitry 606 and memory 608 arranged to perform the operations described herein, see para. 0108).

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 3.
As per claim 15, claim 15 is rejected the same way as claim 6.

As per claim 21, claim 21 is rejected the same way as claim 1. Cariou also disclose A multi-link STA device (STA MLD) (see Fig.1-2, Fig.5-6, STA MLD 124 comprise STA 1, . . . , STA M, see para. 0044), the STA MLD comprising: a processor (see Fig.6, the communication station 600 include processing circuitry 606 and memory 608 arranged to perform the operations described herein, see para. 0108) configured to: communicate with an access point (AP) MLD (see Fig.1-2, para. 0044, an AP MLD 102  comprise AP 1, . . . , AP N, where N is a positive integer and that STA MLD 124 comprise STA 1, . . . , STA M, where M is a positive integer) via a first link, link1 (see Fig.2, link 1), and a second link, link2 (see Fig.2, link 2).

As per claim 14, claim 14 is rejected the same way as claim 4.

As per claim 16, claim 16 is rejected the same way as claim 7.

As per claim 17, claim 17 is rejected the same way as claim 8.

As per claim 21, claim 21 is rejected the same way as claim 1.

As per claim 22, the combination of Cariou and Wang disclose the method of claim 1.

Cariou further disclose wherein the STA MLD decides which link to transmit the Probe Request and solicit the Probe response on (see para. 0076-0079, para. 0103-0105, at block 506, the device may set the one or more bits to a first value to indicate that there is data to be retrieved by the STA MLD on any of the one or more links. The device may set an additional bit to indicate a preference to retrieve the data by the STA MLD using a first link of the one or more links. The STA MLD may wake up the first link to be in an active state based on the preference indicated in the additional bit, and at block 510, the device cause to send one or more beacon frames on the first link / triggering the receiving of beacons on link 1).

As per claim 23, the combination of Cariou and Wang disclose the method of claim 1.

Cariou further disclose wherein the STA MLD decides to monitor link2 beacons and an STA of the STA MLD that is associated with link 1 stops receiving link 1 beacons; and wherein the STA MLD acquires the updated critical operating parameter for link 1 via the beacon received on link2 (see para. 0103, the device set an additional bit to indicate a preference to retrieve the data by the STA MLD using a first link of the one or more links, the STA MLD  up the first link to be in an active state based on the preference indicated in the additional bit, also the device assign a first bit in the TIM bitmap to be associated with the first AID indicating an availability of traffic destined to a first STA of the STA MLD associated with the first link, see also para. 0169).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No.: 2021/0029588), in view of Wang et al. (WO2021/011476A1), and further in view of Bang et al. (WO2020/246708A1).

As per claim 10, the combination of Cariou and Wang disclose the method of claim 1.

The combination of Cariou and Wang however does not explicitly disclose wherein the STA MLD is further configured to use a same listen interval for all of the STA MLD's STAs.

Bang however disclose wherein a STA MLD is further configured to use a same listen interval for all of the STA MLD's STAs (see Fig.5-7, when UL-MU communication solicited by the trigger frame is performed, the transmitting STA (eg, AP) transmits the first RU (eg, 26/52/106) to the first STA through the trigger frame. /242-RU, etc.), and a second RU (eg, 26/52/106/242-RU, etc.) may be allocated to the second STA. Thereafter, the first STA may transmit a first Trigger-based PPDU based on the first RU, and the second STA may transmit a second Trigger-based PPDU based on the second RU. The first/second Trigger-based PPDU is transmitted to the AP in the same time interval / STA MLD is configured to use a same listen interval). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a STA MLD is further configured to use a same listen interval for all of the STA MLD's STAs, as taught by Bang, in the system of Cariou and Wang, so as to enable the first STA to transmit and receive a TWT configuration request message and a TWT configuration response message through the first link. The first STA may set the TWT Service Period (SP) based on the TWT configuration request message and the TWT configuration response message. The first STA may set the first link to the awake state in the TWT SP and maintain the second link in the doze state. Therefore, according to the TWT operation method according to the present specification, there is an effect of performing a TWT operation through one link in multi-links, see Bang, paragraph 8.

As per claim 19, claim 19 is rejected the same way as claim 10.

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (US Pub. No.:2019/0150214) – para. 0087, 0089, 0090, “FIG. 3 illustrates a process flow 300 that supports packet-based link aggregation architectures in accordance with aspects of the present disclosure. Process flow 300 may implement aspects of WLAN 100. For example, process flow 300 includes wireless device 305-a and wireless device 305-b, each of which may be an example of a STA 115 or an AP 105 as described with reference to WLAN 100.”
Seok (US Pub. No.:2021/0144589) – see para. 0057, 0067, “In some cases, satisfying the A-MSDU capability requirements for all MAC entities of the recipient wireless STA can lead to degraded performance. According to some embodiments, to maintain performance levels of the multi-link operation, A-MSDU capability requirements (e.g., maximum number of MSDUs in an A-MSDU, maximum MPDU length, and maximum A-MSDU length) are only satisfied for a specific link or set of links when aggregating the A-MSDU. The specific links that satisfy the selected capability requirements can be referred to as an "eligible link set." When the multi-band STA schedules MPDUs after obtaining a TXOP, the MPDU containing an A-MSDU is limited to transmission using the eligible link set for transmitting the A-MSDU. For example, a transmitting multi-band STA can aggregate MSDUs while meeting the A-MSDU capability requirements a first link (Link1) only. In this case, the transmitting multi-band STA can schedule the MPDU containing the corresponding A-MSDU on the first link only (Link1). In another example, the transmitting multi-band STA aggregates MSDUs while meeting the A-MSDU capability requirements for both the first link and a second link (Link2). In this case, the transmitting multi-band STA can schedule the MPDU containing the corresponding A-MSDU on both the first link and the second link (Link1+Link2) which are included in the eligible link set”.
Park et al. (US Provisional 62/901136) - see Fig.2, para. 0044-0050, when the primary 20 MHz channel is busy and a packet is detected on the primary 20 MHz channel, the AP decodes the PHY preamble or the MAC header of the packet to determine if the packet is from OBSS. This may be done based on the BSS color information in the HE-SIGA field in the PHY preamble of the HE PPDU or the Address field of the MAC header, and when the CW countdown reaches zero on the secondary channel, the AP first transmits the wake-up packet defined in 802.11ba, which contains the receiver identifier, on the available secondary channels. The packet exchanges on the secondary channels may last while the primary 20 MHz channel is busy and this duration information may be obtained from the LENGTH field in the L- SIG field or the TXOP field in HE-SIGA or the Duration field in the MAC header of the OBSS packet received on the primary channel. This is shown in the following FIG. 2. In this example, the secondary20 channel is busy and the wake-up packets are transmitted on the Secondary40 channel, see also para. 0015-0017.
Patil et al. (US Provisional 62/873827) - see para. 0090-0098, between times ti and t2, the second device D2 receives the first packet 921 from the first device D1 on the first communication link. In some implementations, the first device D1 and the second device D2 may establish at least one ML communication parameter for communicating on the first communication link based on information included in the Link Attribute Element. Some example ML communication parameters may include, but are not limited to, a frequency band, high-throughput (HT) capabilities, very high-throughput (VHT) capabilities, high-efficiency (HE) capabilities, or extremely high-throughput (EHT) capabilities. In some implementations, the first device D1 and the second device D2 may establish at least one ML communication parameter for communicating on a different communication link based on information included in the Multiple Link Element.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469